--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10(c)


Form of


AMENDMENT TO RESTRICTED STOCK AWARD AGREEMENTS


under the


FPL GROUP, INC. AMENDED AND RESTATED LONG TERM INCENTIVE PLAN




This Amendment to Restricted Stock Award Agreements between FPL Group, Inc. (the
“Company”) and __________ (the “Participant”) is dated March ___, 2009.


WHEREAS, the Company and the Participant are parties to the Restricted Stock
Award Agreements set forth on Exhibit A attached hereto and made a part hereof
(individually, the “2007 Award Agreement” and the “2008 Award Agreement,”
respectively, and collectively the “2007 and 2008 Award Agreements”); and


WHEREAS, the Company and the Participant wish to amend the 2007 and 2008 Award
Agreements.


NOW THEREFORE, for $10 in hand paid, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the undersigned
agree as follows:


1)           Notwithstanding anything in the 2007 and 2008 Award Agreements to
the contrary, if all or a portion of the Awarded Shares do not vest, whether
upon the termination of the Participant’s employment with the Company or a
subsidiary or affiliate of the Company (including any successors to the
Company), or otherwise (including without limitation if the Company fails to
meet one or more adjusted net income goals or Performance Targets established as
described in the 2007 and 2008 Award Agreements), all dividends paid to the
Participant on Awarded Shares which have not vested (and which shall not
thereafter vest in accordance with the terms of the 2007 Award Agreement or the
2008 Award Agreement, as applicable) shall be forfeited, and shall be repaid to
the Company within thirty (30) days after the date on which Participant’s
obligation to repay such dividends accrues.  For purposes hereof, such
obligation to repay such dividends shall accrue (1) on such date as the
Committee establishes that an adjusted net income goal or a Performance Target
has not been met, as to all dividends paid on Awarded Shares which are forfeited
due to failure to meet such adjusted net income goal or  Performance Target; (2)
on the date of termination of employment, as to all dividends paid on Awarded
Shares which are forfeited upon such termination of employment; and (3) after
termination of employment if, prior to vesting of all or any portion of the
Awarded Shares, the Participant breaches any provision of the 2007 Award
Agreement or the 2008 Award Agreement, including without limitation the
provisions of section 9 thereof, in which event the Participant shall
immediately forfeit all rights to the then-unvested Awarded Shares and any
dividends theretofore paid on such then-unvested Awarded Shares.


2)           Except as amended hereby, the terms and conditions of the 2007 and
2008 Award Agreements shall remain in full force and effect.


3)           All terms used herein and not otherwise defined shall have the
meaning ascribed to such terms in the 2007 and 2008 Award Agreements.


IN WITNESS WHEREOF, the undersigned have executed this Amendment to Restricted
Stock Award Agreements this 2nd day of March, 2009.









 
FPL GROUP, INC.
 
 
 
     
By:
         
James W. Poppell, Sr.
Executive Vice President
Human Resources
 
Participant




 
 

--------------------------------------------------------------------------------

 
